DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose wherein the heat exchanger is mounted / mounting the heat exchanger to an azimuth yoke rotatable on an azimuth axis of a multi-axis gimbal or to elevation covers that are used to rotate an equipment package on an elevation axis of the gimbal, as set forth in claims 1, 10 and 19.
Weaver only discloses the heat exchanger 34 is mounted to a non-rotatable turret unit 70. Lavoie also only discloses the heat exchanger 110 is mounted to a non-rotating surface 120 but does not rotate on an azimuth axis or an elevation axis of the gimbal. Attlesey and Voigt disclose arrangement of heat exchangers and are silent on where the heat exchanger is attached on a gimbal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
remarks, filed 6/4/2021, with respect to claims 1, 10 and 21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763